PER CURIAM:
Ceferina Gayo Hess appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Hess’ civil action concerning her discharge from Lander University. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hess v. Lander Univ., No. 8:04-cv-01474-GRA, 2006 WL 406688 (D.S.C. Feb. 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.